Justice SAYLOR,
concurring.
The majority ably demonstrates that the language from the jury charge invalidated in Commonwealth v. Huffman, 536 Pa. 196, 198, 638 A.2d 961, 962 (1994), was, in fact, the core first-degree murder instruction — as opposed to “the trial court’s instruction on accomplice liability” (which is how the Huffman Court mistakenly described it, id. at 198, 638 A.2d at 962). See Majority Opinion, at 1199-1200 n. 7. This understanding alleviates several of the conceptual difficulties which have pervaded this area of the law.
Still, it remains that our trial courts otherwise have had substantial difficulty unambiguously conveying when it is that a criminal defendant may be held liable for first-degree murder where the killing is actually perpetrated by another. In the presént case, for example, the trial court issued a conspiracy charge containing the following explanations:
When two or more join in the commission of an unjustified assault which results fatally, all are guilty regardless of which one inflicts the mortal wounds.... [T]he one who enters into the combination but does not personally *1207commit the wrongful act is equally responsible for the homicide as the one who directly causes it.
* * *
Such responsibility ... extend[s] even to a homicide which is the consequence of the natural and probable execution of the conspiracy even though such homicide is not specifically contemplated by the parties.
Id. at 1188-89 (quoting the trial court’s charge to the jury) (emphasis added). It is difficult for me to agree with the majority’s conclusion that this language, even as read in context of the entire charge, “appropriately conveys that [a] ... coconspir-ator must possess the specific intent to kill in order to be found guilty of first-degree murder.” Id. at 1201.1 I maintain reservations, since — by rendering a defendant who is a coconspirator as to conduct (an assault which “results” in a death) other than an intentional killing “equally responsible” with a conspirator who is the killer — I believe this charge could be taken as overriding the specific-intent requirement for first-degree murder.
Some additional complexity in these cases, I believe, lies with the underlying definition of “accomplice” or “coconspirator” provided by the trial courts. Accomplice and coconspirator liability instructions will not be facially misleading, at least, if a trial court conveys clearly enough that the accomplice must have the intent of promoting or facilitating the relevant crime (of concern here, first-degree murder), and the object of a conspiracy must be to kill (again, for purposes of coconspirator liability for first-degree murder). The trouble often is that, as in the present circumstances, there are other crimes (here, “murder, robbery, possession of an instrument of crime and violation of the Uniform Firearms Act”) mixed into the equation. Majority Opinion, at 1188 (quoting the jury charge). Thus, almost any imprecision in defining an accomplice or conspirator, or in describing the criminal culpability of such persons, can lead to an ambiguity as to whether an accomplice or conspirator in some other crime may be held vicariously liable for first-degree murder.2
In light of the constellation of problems experienced in this area of the law, it seems unsurprising that Huffman was at one time read by this Court to require that trial courts “must clarify for the jury that the specific intent to kill necessary for a conviction of first-degree murder must be found present in both the actual killer and the accomplice.” Commonwealth v. Chester, 557 Pa. 358, 380 n. 12, 733 A.2d 1242, 1253 n. 12 (1999); see also Majority Opinion, at 1201. Indeed, given this admonition, and in view of the Huffman Court’s mistaken depiction of the defective charge before it as “the trial court’s instruction on accomplice liability,” I had read a number *1208of the Court’s subsequent decisions as effectively overruling Huffman. See, e.g., Commonwealth v. Sepulveda, — Pa. -; -, 55 A.3d 1108, 1157-58 (2012) (Saylor, J., concurring).3 Presently, however, with the benefit of the fuller perspective on Huffman now offered by the majority, see Majority Opinion, at 1199-1200 n. 7, it appears that the Court has overruled only the Chester reading of Huffman.
I realize that, in light of the many previous occasions in which Huffman questions have been addressed in divided opinions of this Court, the majority opinion here reflects the prevailing view to which I am bound (ie., that a trial court’s reference to “the defendant” in a jury charge delineating the requirement of specific intent to kill to support a first-degree-murder conviction ameliorates potential ambiguities which might otherwise arise out of accomplice or coconspirator liability instructions). Accord Sepulveda, — Pa. at-, 55 A.3d at 1157-58 (Saylor, J., concurring). Nevertheless, I remain of the view that the best way to assure consistently accurate instructions is to require that juries in first-degree murder cases to be told, specifically, that specific intent to kill is required to convict a defendant of first-degree murder under any theory. In other words, consistent with the Pennsylvania Suggested Standard Criminal Jury Instructions, see Majority Opinion, at 1201 n. 9, the admonition envisioned by the Chester Court should be given, covering both accomplice and conspiratorial liability. Accord Sepulveda, — Pa. at-, 55 A.3d at 1157-58 (Saylor, J., concurring).
I also have some difficulty in the present case, with the degree to which the majority relies on the fact that Appellant’s trial predated Huffman in its assessment of trial counsel’s stewardship. See, e.g., Majority Opinion, at 1200-01. To the extent the majority opinion suggests that ineffectiveness is measured against whether or not there is a controlling case directly on point to guide an attorney’s decision-making, I note that this Court previously has expressly rejected such position. See Hughes, 581 Pa. 274, 331-32 & n. 6, 865 A.2d 761, 795-96 & n. 36 (2004). Moreover, it seems apparent to me, at least, that counsel in a murder case in 1992 — in which his client indisputably did not perpetrate the actual killing — should have been sensitive to the need for the trial court to make clear to the jurors that specific intent to kill was required to support a conviction of first-degree murder under any theory of criminal liability. The Huffman Court derived as much from the preexisting law, see Majority Opinion, at 1196-98, and I do not see why the same should not be true for other cases presenting other potentially misleading variants of these essential jury instructions.
Finally, although I have difficulty with the jury instructions given here, ultimately, I support the result directed by the majority based on the prejudice criterion of the ineffectiveness inquiry. Under Appellant’s most favorable argument, substantively, the jury may have actually found him guilty of second- instead of first-degree murder based on an erroneous understanding of the specific-intent requirement attaching to the latter. The fact that the penalty (ie., life imprisonment) is the same for Appellant in either event ameliorates the prejudice to a substantial degree, accord Commonwealth v. Bennett, 593 Pa. *1209382, 409, 930 A.2d 1264, 1280 (2007) (Say-lor, J., dissenting), even if the trial court’s instructions were not consistent with the law as it is now understood, since the Chester reading of Huffman has been effectively overruled.
Justice McCAFFERY joins this Concurring Opinion.

. The majority’s approval of this instruction is reflected, among other instances, in its remark that "the jury instructions on first-degree murder and vicarious liability [issued in the present case] were correct." Majority Opinion, at 1203.


. Other variations of instructions yielding a degree or ambiguity occur where trial courts: refer to "a crime” or "any crime” in the course of accomplice or conspiratorial liability instructions (instead of consistently referring to "the crime" for which such liability is under consideration), cf, e.g., Commonwealth v. Flanagan, 578 Pa. 587, 594, 607-09, 854 A.2d 489, 493, 501-02 (2004) (reflecting this Court's disapproval of a defective guilty-plea colloquy along such lines); or blend a concept of "aiding” in the crime (without explicitly expressing an intent element) into the accomplice definition. Again, such formulations would appear to broaden the definition of accomplice beyond one with a shared specific intent to kill (where the relevant crime is first-degree murder).


. See also Commonwealth v. Daniels, 600 Pa. 1, 44-45, 963 A.2d 409, 435-36 (2009) (Saylor, J., concurring); Commonwealth v. Jones, 590 Pa. 202, 250, 912 A.2d 268, 297 (2006) (Saylor, J. concurring) (“[A]fter Cox, it seems to me that the only surviving vestige of Huffman is that which remains to be litigated in the federal courts under due process theory.” (citing Laird v. Horn, 414 F.3d 419, 425-28 (3d Cir.2005))).